UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LAMESHA TURNER,                                )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 1:22-cv-03361 (UNA)
                                               )
DALLAS COUNTY, et al.,                         )
                                               )
                Defendants.                    )

                                     MEMORANDUM OPINION

       Currently before the court is plaintiff’s pro se complaint, ECF No. 1, and application for

leave to proceed in forma pauperis (“IFP”), ECF No. 2. For the reasons explained herein, the court

will grant plaintiff’s IFP application and dismiss this matter without prejudice.

       Plaintiff, a resident of Dallas, Texas, sues the Texas Drug Abatement Response Team, as

well as Smith and Dallas Counties, both in Texas. It also appears that she may be attempting to

bring suit against judges and officials located in those counties. The complaint is far from a model

in clarity. The pleading itself is devoid of any factual allegations, claims, or bases for jurisdiction

or venue. It instead references “attached documents,” which are a hodgepodge of 71 pages of

exhibits that are completely unexplained, and consist of recitations of the Texas Penal Code, a

letter to a judge on the Texas Supreme Court, emails and letters to and from an attorney, medical

evaluations from 2005, and other Texas state court records.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Preliminarily, plaintiff does not provide the addresses or

contact information for any of the defendants, in contravention of D.C. LCvR 5.1(c)(1).

Moreover, Rule 8(a) of the Federal Rules of Civil Procedure requires complaints to contain “(1) a

short and plain statement of the grounds for the court’s jurisdiction [and] (2) a short and plain
statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir.

2004). The Rule 8 standard ensures that defendants receive fair notice of the claim being asserted

so that they can prepare a responsive answer and an adequate defense and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a

pleading “contains an untidy assortment of claims that are neither plainly nor concisely stated, nor

meaningfully distinguished from bold conclusions, sharp harangues and personal comments [,]” it

does not fulfill the requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C. 2017),

aff’d sub nom. Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017). “A

confused and rambling narrative of charges and conclusions . . . does not comply with the

requirements of Rule 8.” Cheeks v. Fort Myer Constr. Corp., 71 F. Supp. 3d 163, 169 (D.D.C.

2014) (citation and internal quotation marks omitted). The instant complaint falls within this

category.

       As presented, neither the court nor defendants can reasonably be expected to identify

plaintiff’s claims, and the complaint also fails to set forth allegations with respect to this court’s

jurisdiction over plaintiff’s entitlement to relief, if any. Any connection between the intended

claims and this District is entirely unclear, as is the ability of this court to exercise venue, see 28

U.S.C. § 1391(b); see also 28 U.S.C. § 1406(a), or personal jurisdiction over defendants, see

International Shoe Co. v Washington, 326 U.S. 310, 136 (1945). “While such a pro se litigant

must of course be given fair and equal treatment, [s]he cannot generally be permitted to shift the

burden of litigating his case to the courts[.]” Dozier v. Ford Motor Co., 702 F.2d 1189, 1194 (D.C.

Cir. 1983).
       For all of these reasons, this case will be dismissed without prejudice. A separate order

accompanies this memorandum opinion.




                                                    AMY BERMAN JACKSON
Date: December 13, 2022                             United States District Judge